Citation Nr: 1528278	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to May 2009.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to a total disability rating due to individual unemployability (TDIU), entitlement to special monthly compensation due to housebound status, and entitlement to service connection for hypertension, insomnia, a neck disability, and an acquired psychiatric disorder, claimed as depression, have been raised by the record in August 2013 statements, but have not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's current right shoulder disability was incurred during service.  

2.  Sinusitis was not noted on the Veteran's entrance medical examination report.

3.  Clear and unmistakable evidence shows the Veteran's sinusitis pre-existed service, but there is no evidence that establishes his pre-existing sinusitis was clearly and unmistakably not aggravated during service.

4.  The Veteran was treated for chronic sinusitis during service and medical evidence indicates a link between the in-service symptoms and his current disability.

5.  The Veteran does not have a current bilateral hearing loss disability as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).

2.  The presumption of soundness on entry to service as to sinusitis has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

3.  The criteria for entitlement to service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The AOJ sent the Veteran a letter in December 2009 providing notice that satisfied the requirements of the VCAA for all claims on appeal that are adjudicated by this decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required for these claims.  

VA has also satisfied its duty to assist the Veteran in the development of his claims. This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  VA also provided examinations for the claimed disabilities.  There is no indication or assertion that the examinations and opinions are inadequate.  

As there is no indication that any additional notice or assistance could aid in substantiating the Veteran's claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of his appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  


Entitlement to Service Connection for a Right Shoulder Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic diseases, such as arthritis, the second and third elements of service connection can be established by showing a continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims he dislocated his shoulder playing intramural football while deployed to Turkey in 1995 to support Operation Northern Watch in northern Iraq.  He further claims he was unable to seek medical treatment for the initial injury because the base where he was located was very small, supporting approximately 125 military personnel.  

The Veteran sought treatment for shoulder pain and instability in March 2009 before separating from service.  An orthopedic surgeon found the Veteran had degenerative changes of the acromioclavicular joint, diagnosed right shoulder instability, and recommended surgery; however, the Veteran was unable to have the surgery performed due to his pending separation from service.  

In August 2010, a VA examiner diagnosed frequent shoulder dislocations, but noted there were "no significant osteoarthritic changes" after reviewing front view X-rays of the Veteran's right shoulder.  However, the August 2010 examination report contains relatively information about the examiners qualifications, other than the fact that she is a physician, and the report was actually signed by another physician.  Furthermore, the examination report appears on its face to be hastily prepared as it is internally inconsistent with respect to whether the Veteran suffered shoulder dislocations.  The diagnosis section also erroneously indicates the Veteran has frequent dislocations of the left shoulder.  These omissions and inconsistencies diminish the probative value of the report.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the Board must be able to articulate a valid reason for giving greater weight to one medical opinion over another).  

Ultimately, the evidence is in at least relative equipoise as to whether the Veteran has degenerative changes of the right shoulder.  Therefore, reasonable doubt must be resolved in his favor, which leads to a finding of a chronic arthritic condition being diagnosed in service and continuing to the present.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  A continuity of symptomatology links the current disability to service, as the Veteran has sought treatment for right shoulder pain since separating from service.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997).  Additionally, all evidence of record indicates the Veteran has recurrent right shoulder dislocations and instability due to an in-service injury, which provides a distinct basis for service connection.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Thus, service connection for a right shoulder disability is warranted.  

Entitlement to Service Connection for Sinusitis

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

Although the Veteran reported sinusitis on a report of medical history in conjunction with his commissioning examination in February 1989, the physician who prepared the examination report indicated the Veteran's sinuses were normal after a clinical evaluation.  VA regulations expressly provide that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). Therefore, the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In this case, there is evidence that the Veteran's sinusitis pre-existed active service.  However, there is no evidence that clearly and unmistakably shows a lack of aggravation during service.  To the contrary, the Veteran's service treatment records reveal he sought treatment for sinus issues more than twenty times during service.  After reviewing the claims file, a March 2010 VA examiner indicated he was unable to provide an opinion with respect to aggravation because doing so would result in speculation.  Therefore, the presumption of soundness has not been rebutted, and the Veteran's claim must be considered a normal claim for service connection without consideration of a pre-existing sinusitis at the time of entrance into active service.  See Wagner, 370 F.3d at 1096.  

The medical evidence of record indicates the Veteran experienced chronic sinusitis during active service, as he sought treatment for the condition on numerous occasions during his career.  The March 2010 examiner confirmed the Veteran continues to suffer from sinusitis after separation from service, experiencing flare-ups several times per year.  Therefore, there is evidence of nexus between the Veteran's in-service sinusitis and his current disability.  

In light of the evidence of record, including the Veteran's lay statements, the service treatment records, and the March 2010 VA examination, the Board affords the Veteran the benefit of the doubt and finds that service connection is warranted for sinusitis.  See 38 U.S.C.A. § 5107(b).  

Entitlement to Service Connection for a Bilateral Hearing Loss Disability

To establish service connection for bilateral hearing loss, the Veteran must show he has a current disability.  Shedden, 381 F.3d at 1167.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA provided the Veteran an audiological examination in July 2010.  The testing results are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
15
35
30
Left Ear
35
25
10
25
25

The Veteran's speech recognition scores were 94 percent or above in both ears using the Maryland CNC Test.  These test results are consistent with audiological testing conducted prior to separation from service.  

While these test results reveal mild bilateral hearing loss, they do not establish a hearing loss disability as defined by VA regulation as the Veteran's auditory thresholds do not exceed 40 decibels at any frequency or 26 decibels for at least three frequencies in either ear.  38 C.F.R. § 3.385.  The Veteran's speech recognition scores are also within normal limits bilaterally.  Accordingly, the evidence is against finding a current hearing loss disability.  Therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for sinusitis is granted.  

Entitlement to service connection for bilateral hearing loss is denied.




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


